Citation Nr: 0947593	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied entitlement to service 
connection for a left hand condition.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he injured his left hand in service 
during a welding incident while he was stationed on board the 
USS Shangri-La (CVS-38).  He has related that the incident 
occurred approximately in the fall of 1969 to early 1970; 
between August and October 1969; in the summer of 1969; 
between March and May 1970; and, most recently, in March 
2008, the Veteran wrote that the incident happened in the 
fall of 1969.  He claimed that he suffered a burn to his left 
hand.  Service treatment records show that he was treated for 
a bee sting on his left hand in July 1967.  

At a VA examination in October 2004 conducted in connection 
with a separate claim, the Veteran related that he took over-
the-counter medication for left hand arthritis.  In January 
2005, a VA clinic entry notes complaints of left hand 
strength loss.  The Veteran mentioned an injury 31 years 
earlier in service when painting but "now problems in 
between this time."  No acute problem was noted at that time 
and the Veteran was to follow-up with his private medical 
doctor at a visit the following month.  The Veteran should be 
requested to submit any private medical records regarding 
treatment for a left hand disability or, if he so wishes, 
authorization for VA to request the records.  

The Veteran wrote that between the summer of 1969 and spring 
of 1970 he was tasked with having to make and weld in place 
antenna brackets.  During the welding, a cable bracket to 
which he had his safety line attached broke.  He started to 
fall backwards and grabbed the antenna bracket where he was 
welding which enabled him then to grab a cable bundle to stop 
his fall.  He was helped to sick bay where during treatment 
for his hand he passed out and awoke in a ship's hospital 
bed.  He indicated that his hand was bandaged for several 
weeks.  

A fellow service member wrote in February 2005 that in 
service the Veteran would, in addition to other duties, 
volunteer to climb the radio antenna towers to make repairs.  
Two other fellow service members wrote that they served with 
the Veteran on the Shangri-La and remembered the incident.  

At a VA outpatient treatment appointment in March 2007, the 
Veteran complained of left hand decreased strength which was 
progressively getting worse.  He said he was unable to have a 
good grip and that it was an old injury when he was in the 
Navy.  He had occasional pain.  Clinical findings were that 
the Veteran's left hand was weak and there were some 
arthritic changes in both fingers.  The assessment was left 
hand weakness.  

The Veteran's statements indicate that a claimed left hand 
disability may be related to service.  Lay evidence is 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
Board finds a VA examination necessary to determine if the 
Veteran's claimed left hand disability is related to or had 
its onset during service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran initially claimed entitlement to 
service connection for a right hand disability and then 
changed his claim to a left hand disability.  Although notice 
was given for a right hand disability, notice regarding 
entitlement to service connection for a left hand disability 
has not been provided.  As the claim is being remanded, 
appropriate notice regarding a claim for service connection 
for a left hand disability should be provided.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran fully compliant 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b) for a claim of 
entitlement to service connection for a 
left hand disability, to include notice of 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.  

2.  Request that the Veteran provide 
copies of private medical treatment 
records for a left hand disability; or, if 
he wishes VA to secure the records, to 
provide identifying information and 
authorization for VA to secure the 
records.  Allow an appropriate time for a 
response. 

3.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of his claimed left hand 
disability.  The claims folder must be 
made available to the examiner for review.  
All indicated studies should be performed 
and all findings should be reported in 
detail.  Based on the examination and 
review of the record, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that a currently 
diagnosed left hand disability, if shown, 
is related to service or an incident in 
service.  The rationale for the opinion 
must be provided.

4.  Thereafter, readjudicate the Veteran's 
claim.  If any benefit sought on appeal is 
not granted, issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  Thereafter, 
return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

